Citation Nr: 0819609	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  00-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected residuals of wounds to muscle groups XIII and XV, 
right, moderate, rated as wound, moderately severe, muscle 
group XIII, right.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran had active service from January 1967 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2001 and July 2004, the veteran testified at 
hearings before the undersigned Veterans Law Judge.  
Transcripts are of record.

In a July 2006 decision, the Board denied a rating in excess 
of 30 percent for the veteran's service-connected disability.  
The veteran subsequently appealed this issue to the United 
States Court of Appeals for Veterans Claims (Court).  While 
that case was pending at the Court, the veteran's attorney 
and the VA Office of the General Counsel filed a Joint Motion 
to vacate the Board's decision and remand the veteran's claim 
for readjudication.  In a February 2008 Order, the Court 
granted the Joint Motion, vacated the Board's July 2006 
decision, and remanded this case to the Board for 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The February 2008 Joint Motion and Court Order indicate that 
the veteran's claim must be remanded to afford him an 
additional examination.  Such an examination is needed to 
determine the current level of disability of the veteran's 
residuals of wounds to muscle groups XIII and XV.

The Joint Motion and Court Order further indicated that 
additional development is needed to determine whether the 
veteran is entitled to an extraschedular rating for his 
disability on appeal.  On remand, the RO should conduct such 
development to determine whether the veteran's disability 
results in earning capacity impairment not recognized by the 
Rating Schedule.  In particular, the veteran should be asked 
to submit evidence of marked interference with employment or 
frequent periods of hospitalization.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the question of 
entitlement to an extraschedular rating for the 
veteran's disability.  Such development should 
include asking the veteran and his attorney to 
submit evidence showing that his earning 
capacity impairment is not adequately recognized 
by the Rating Schedule, and warrants an 
extraschedular rating.

2.  Schedule the veteran for an examination to 
ascertain the exact nature and degree of current 
severity of the service-connected residuals of 
wounds to muscle groups XIII and XV.  All 
indicated special studies deemed necessary must 
be conducted.  The claims folder, to include a 
copy of this Remand and the Joint Motion filed 
with the Court, must be made available to the 
examiner for review in conjunction with the 
examination, and the examination report must 
reflect that such review was undertaken.

a.  The examiner should indicate whether any 
of the cardinal signs and symptoms of muscle 
disability are present, such as loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and 
uncertainty of movement, and, if present, 
whether there is evidence of an inability to 
keep up with work requirements.

b.  All other symptoms should be elicited from 
the veteran, and the examiner should comment 
on their severity and determine whether they 
are attributable to the veteran's service-
connected residuals of wounds to muscle groups 
XIII and XV.  Range of motion tests should be 
conducted.  If there is any additional 
functional disability in the right lower 
extremity, which is due to loss of power, 
weakness, fatigability, incoordination, or 
uncertain movement upon use, such should be 
noted.

3.  Once the above-requested development has 
been completed, re-adjudicate the veteran's 
claim in accordance with the Court's Order and 
the Joint Motion.  If the decision remains 
adverse to the veteran, he and his attorney 
should be provided an appropriate Supplemental 
Statement of the Case and an opportunity to 
respond.  The case should then be returned to 
the Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

